ORDER

PER CURIAM.
L.C. appeals from the judgments terminating parental rights to his three sons. He contends the trial court violated Section 211.443, RSMO 2000, by failing to give any consideration to placing the children with their paternal grandmother. Because the placement determination will be made in separate and ongoing proceedings, we find no error and affirm the judgment.
Pursuant to Rule 84.16(b), the parties have been provided with a memorandum explaining the reasons for our decision because a published opinion would have no precedential value.
AFFIRMED. Rule 84.16(b).